Citation Nr: 1709393	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2012, by a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2012 rating decision, in pertinent part, denied service connection for hearing loss and tinnitus.

In June 2015 the Veteran testified by videoconference from the Chicago RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2016.  At that time, the Board dismissed an increased rating claim for PTSD, reopened and granted a claim for service connection for headaches and denied service connection for bilateral hearing loss and tinnitus.  The Board also remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU).

In an April 2016 rating decision, the AOJ granted entitlement to a TDIU.  As such, that matter is not before the Board.

The Veteran appealed only the Board's denials of service connection for bilateral hearing loss and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision as to those issues, and remanding them to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Per the August 2016 joint motion for partial remand, during his June 2015 Board hearing, the Veteran stated that he first reported his hearing loss and ringing in the ears to his private physician and subsequently to the Hines VA medical center in 2006 or 2007, where he also underwent hearing tests and received hearing aids.  The parties found that the Board had failed to provide an adequate statement of reasons or bases for finding that VA satisfied its duty to assist when it failed to obtain certain relevant medical records - the record did  not contain VA or private treatment records or any requests for treatment records prior to June 2008.

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for bilateral hearing loss and/or tinnitus, including the unnamed provider that he reported seeing during the Board hearing.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The AOJ should also obtain VA treatment records from the Hines VA medical center, dated from prior to June 2008.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board notes that since the October 2011 VA examination, the Veteran's hearing loss has worsened.  Per a July 2013 VA audiology note, the VA medical provider noted that in comparison to the audio evaluation dated in October 2011, there has been a significant decline in left ear, high-frequency thresholds.  The right ear remained stable.  Given that the October 2011 VA examiner based his opinion in part on the mild hearing loss and flat configuration, and that the VA examiner also opined that tinnitus is related to hearing loss, a new VA examination should be obtained as to the Veteran's bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request the Veteran to identify any non-VA healthcare provider who treated him for bilateral hearing loss and/or tinnitus, including the unnamed provider that he reported seeing during the Board hearing.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain the Veteran's VA treatment records from the Hines VA medical center, dated prior to June 2008.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should schedule the Veteran for a new audiology examination.  The claims file should be made available to an appropriate medical professional to render a medical opinion on the bilateral hearing loss and tinnitus claims.  The clinician shall note in the examination report that the claims folder has been reviewed.  

Following a review of the file, to include the medical records and lay statements, the VA medical opinion provider should offer an opinion on the following:

Is it at least as likely as not that any (i) right and/or left ear hearing loss and/or (ii) tinnitus was caused by or started during the Veteran's active service?  The examiner should specifically consider the Veteran's reports of working in the boiler room and being exposed to noise.  (December 2016 lay statements of the Veteran and R.D.E., June 2015 Board hearing testimony).  If the examiner finds that the Veteran separated from service with normal hearing, then the examiner should explain (based on sound medical principles) the significance of that finding in regard to the likelihood that the current hearing loss is etiologically related to in-service noise exposure.  

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examination.  An explanation for any opinion offered should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include consideration of all evidence associated with the claims file since the April 2015 supplemental statement of the case.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




